DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Limitations as recited in claim 6 include “…a size of the pits is smaller than or equal to a size of the fillers..”.
	However, it is unclear from the claim language above, the size of the pits is compared and determined with respect to a length, a width, a depth of the pit? Similarly the size of the filler is determined based on a thickness, a length, a width or a diameter thereof? Furthermore, it is unclear from the claim language above, whether the pits and the fillers, each have substantially identical/same dimensions?

 

				Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.	Claims 1-5 and 7, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., (US Pat. Appln. Pub. 2011/0278736, hereinafter Lin).


Regarding claim 1, Lin discloses a manufacturing method for semiconductor package (SP), comprising:
providing chips on a carrier (dies 112 and 100 respectively in Fig. 4d; para 0066);
forming through interlayer vias/TIV (through mold interconnect pillars/vias 110 in Fig. 4e; para 0068) over the carrier to surround the chips;
forming a molding compound over the carrier to partially and laterally encapsulate the chips and the TIVs, wherein the molding compound comprises 
forming a polymeric molding compound/PMC (see polymeric/polyimide passivation molding material 118 in Fig. 4f; para 0070) on the molding compound to fill the pits of the molding compound 
(Fig. 3a-4g).

Regarding claims 2-5 and 7 respectively, Lin discloses the entire method as applied to claim 1 above, including:
forming the PMC on the molding compound further comprises encapsulating the chip and the TIVs exposed by the molding compound (see Fig. 4e-f); 
conventionally planarizing the PMC until the through interlayer vias are exposed (see para 0070);
forming a redistribution layer/RDL (electrically conductive layer 120 in Fig. 4f; para 0071) on the PMC and the TIVs, wherein the RDL is electrically connected to the TIVs;
disposing conventional conductive elements on the RDL (multilevel interconnects not shown in Fig. 4f; para 0072); 
performing a conventional dicing process cutting through the molding compound and the PMC to separate the SPs (not shown in Fig. 4f, see Fig. 14d, 15d, 16d; para 0161, 0168, 0178);  
wherein planarizing the PMC comprises performing conventional grinding/etching (para 0070); 
forming the molding compound with a first material with fillers and forming the PMC with a second material without fillers (see para 0067 and 0070 respectively), and the first material with fillers is different from the second material without fillers; and 
forming a conventional seed layer between the TIVs and the carrier (see 104a in Fig. 4g; para 0064).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 6, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (US Pat. Appln. Pub. 2011/0278736, hereinafter Lin).


 	The determination and selection of parameters including a thickness, diameter, width, etc., a number/wt. %, a shape, spacing, etc., of a filler and a dimension (width, depth, length, etc.) of a pit/recess in a molding compound/PMS in SP encapsulation and molding Technology art, is a subject of routine experimentation and optimization to achieve the desired adhesion/bonding strength, thermal expansion properties with improved reliability and reduced molding defects. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention to select a size of the pits being smaller than or equal to that of the fillers of the first material, so that the thermal performance and reliability can be improved in Lin’s method.      
Allowable Subject Matter
5.	Claims 8-20 are allowed. 
					Reasons for Allowance
6.    The following is an examiner’s statement of reasons for allowance:
	The references of record either alone or in combination, do not teach the limitations [A] or [B] in a method for forming encapsulated semiconductor packages, as follows:
[A] “forming a molding compound over the carrier, encapsulating the chips and wrapping around portions of the through interlayer vias and the metal posts, leaving portions of the through interlayer vias and the metal posts protruded out of the molding 
[B] “forming a molding compound to encapsulate a first portion of each through interlayer via and a first portion of each metal post, wherein the molding compound comprises concave portions on a top surface thereof; forming a polymeric molding compound on the molding compound to encapsulate a second portion of each through interlayer via and a second portion of each metal post, wherein the polymeric molding compound comprises protrusions fitted into the concave portions” and
“planarizing the polymeric molding compound until the through interlayer vias and the metal posts are exposed”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811